Title: To John Adams from William Cunningham, 27 March 1804
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg March 27th 1804.

I indulged in this pleasure the 9th Inst., in reply to your esteemed favor of the 24th of February.
I observe, in the Centinel, the offer of a place in Germantown on Lease by a Mr Stewart. If I could think a residence in the vicinity of Boston within my means, I would immediately make particular enquiries concerning Mr Stewart’s, for I am very desirous of placing myself more in the way of information than I am here.
Could I escape the charge of arrogance, I would suggest my competency for “Reporter of Judicial Proceedings.” I may say without exposure to the imputation of vanity, that the station would be well adapted to my taste and objects of pursuit. I have not heard any one mentioned for the appointment. There are so many better applicants for office, that my pretensions are quite degraded: In imitation of the patriotic example of a renowned antient, I may rejoice at, not lament my exclusion.
I have taken leave to enclose a few exotic Seeds, with some Pepperseed of an uncommon growth. It is quite an object with me to collect every rarity of the vegetable Kingdom.
The African Pompkin, I have raised two years. It is equal for culinary purposes to the Winter Squash, and much more abundant.
The Italian Gourd, I took from a Gourd upwards of four feet in length, imported from Naples by Mr Derby of Salem. They are a curiosity, and as such repay some attention. They require a rich soil, of Southern exposure. The vine is very vigorous, and needs tall and Strong Supporters—
The Oyster, is a bulbous root, planted in the same manner as carrots. It is a native of a warm region. Served up in batter, their flavour and taste renders them a good succedaneum for the marine oyster.
The Corn from Goree and Constantinople I received last fall from Judge Bourne. There is not, I expect, any difference in the genus of the Goree and our Virginia Corn; the difference in the appearance is, I presume, the effect of climate. I have preferred the vulgar names of the plants—with their technical description by Naturalists, you are perfectly familiar—It is very probable that I present you nothing new; but in that case, I depend on my intention in the present for your favorable reception.
The Squash-Pepper attains to great perfection in Rhode-Island. The seed enclosed are from a Pepper which grew last year in Newport, weighing above six ounces.—
Hot things are congenial to Rhode-Island. Politicasters are there, hot as Cayenne Pepper-Sauce! One of the most fiery is appointed Collector at Bristol in the place of Mr Russell, removed. The character of Collins is notoriously infamous. Crimes of the deepest dye are substantially proved against him. This hotspur, in unguarded moments of intemperate zeal, has publicly declared that “There would be no peace in this Country till a Guillotine had taken off a few thousand heads, and he hoped in G—D form to see one at work.” His portrait is preparing and will soon be presented—in that, in connection with a statement of facts concerning Mr Russell, the public may read a comment upon the two texts—“Is he honest? Is he capable?”And“Equal and exact justice to all men.”
With the deepest and liveliest impression of esteem and gratitude / I am, / Dear Sir / Your obliged and obedt. Serv.
Wm: Cunningham, Jr.